Citation Nr: 0313481	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's service connection claims has been developed 
and obtained, and all due process concerns have been 
addressed.

2.  Competent medical evidence does not relate the veteran's 
current degenerative disc disease of the cervical spine to 
active duty.

3.  Competent medical evidence does not relate the veteran's 
current degenerative disc disease of the lumbar spine to 
active duty.

4.  Competent medical evidence does not relate the veteran's 
current degenerative joint disease of the lumbar spine to 
active duty and degenerative joint disease did not manifest 
to a compensable degree within one year of his discharge from 
active duty.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  Residuals of a low back injury were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via the March 2003 Supplemental 
Statement of the Case (SSOC).  He was further notified 
ultimate responsibility for the submission of evidence 
remained with him.  He was notified of the laws and 
regulations regarding the principles of service connection in 
the February 1999 Statement of the Case (SOC) and March 2003 
SSOC.  The Board finds that VA's duty to notify has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Despite the lack of in-service treatment for a low 
back or neck condition, the veteran was afforded a VA 
examination in conjunction with his claim in January 2003.  
See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting report has 
been obtained.  His service medical records have been 
associated with his claims file and his VA medical records 
have been obtained from facilities in both California and 
Louisiana.  Additionally, private medical records identified 
by the veteran have been associated with his claims file.  In 
June 2001, the veteran was notified via letter that 
reasonable efforts to obtain evidence from the Naval Medical 
Center in San Diego, California, were unsuccessful.  He was 
afforded the opportunity to independently obtain and submit 
the records identified.  See 38 C.F.R. § 3.159(e) (2002).  
The veteran has not submitted the requested evidence.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

Legal Criteria

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Certain chronic diseases, including 
degenerative joint disease, are considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service when the chronic disease 
is manifested to a compensable degree within a year from 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and an etiologic relationship between that 
disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Residuals of a Neck Injury

To begin, the Board notes that the veteran asserts that he 
had an accident while on active duty and injured his neck and 
back.  A complete and thorough review of his service medical 
records do not reveal treatment for his neck and back even 
thought the veteran asserts he injured his neck and back 
after a fall down some stairs.  The veteran argues that these 
records must therefore have been lost.  The Board does not 
concede that the veteran fell down stairs while on active 
duty in 1982/1983 but will instead presume for the sake of 
argument that such an accident had occurred.

Service connection is granted to compensate for a loss of 
earning capacity due to some incidence or result of military 
service.  The underlying in-service incident must have 
resulted in a disability to warrant service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence 
of record reflects the veteran has degenerative disc disease 
of the cervical spine.  Accordingly, the veteran has a 
current disability.  The question to be answered is whether 
the veteran's current neck condition is etiologically related 
to an in-service injury or disease.  The Board must answer in 
the negative.  The January 2003 VA examination report 
reflects that the examiner, after reviewing the veteran's 
claims folder, determined that the evidence did not 
substantiate a relationship between the current neck 
condition and a 1982/1983 fall down some steps while on 
active duty.  Instead, the examination report reflects that 
the veteran's degenerative disc disease of the cervical spine 
was due to age and the veteran's post-service history of 
frequent injuries to his neck such as being hit in the jaw by 
a police baton, an automobile accident, and being hit by a 
truck while riding a bicycle.

The Board notes that the veteran has asserted that his 
current neck problems are the result of a fall down stairs 
while he was on active duty.  The evidence does not 
demonstrate that he has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, he is not qualified to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, he is not competent 
to render a medical opinion as to the etiology of his current 
cervical spine condition.

In brief, the preponderance of the evidence is against a 
finding that the veteran's current neck condition is 
etiologically related to an in-service injury or disease.  
Accordingly, service connection is not warranted.  As the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).

Residuals of a Low Back Injury

To begin, the Board notes that service connection for low 
back pain was previously denied via a May 1998 Board 
decision.  Decisions of the Board are final and new and 
material evidence must be submitted to reopen the claim.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d) (2002).  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  It appears from the record that 
the RO conceded that new and material evidence had been 
submitted.  As the evidence of record now contains X-ray 
evidence of degenerative joint disease of the lumbosacral 
spine, the Board concurs.  As new and material evidence has 
been submitted to reopen his claim for service connection for 
residuals of a low back injury, the Board has jurisdiction to 
adjudicate the issue on its merits.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Again, the Board notes that the veteran's service medical 
records do not reflect a fall down stairs in 1982/1983 as the 
veteran contends.  Again, the Board will presume for the sake 
of argument that such an accident had occurred.

The evidence of record indicates that the veteran has been 
diagnosed with degenerative disc disease of the lumbar spine 
and contains X-ray evidence of degenerative joint disease of 
the lumbar spine.  Accordingly, the veteran has a current 
disability.  The question to be answered is whether the 
veteran's current low back condition is etiologically related 
to an in-service injury or disease.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The Board must answer in the negative.  The 
January 2003 VA examination report reflects that the 
examiner, after reviewing the veteran's claims folder, 
determined that the evidence did not substantiate a 
relationship between the current lumbar spine condition and a 
1982/1983 fall down some steps while on active duty.  
Instead, the examination report reflects that the veteran the 
veteran's lumbar spine condition was due to age and the 
veteran's post-service history of frequent injuries to his 
back such as a gunshot wound to the right hip with X-ray 
evidence of metallic fragments in the right upper quadrant, 
an automobile accident, and being hit by a truck while riding 
a bicycle.

The veteran has asserted that his low back problems are the 
result of a fall down stairs while he was on active duty.  
The evidence does not demonstrate that he has the requisite 
medical training or expertise that would render his opinion 
competent in this matter.  As a layman, he is not qualified 
to render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As 
such, he is not competent to render a medical opinion as to 
the etiology of his current low back condition.

The Board notes that a March 1996 VA radiology report 
reflects that X-rays revealed that the veteran's lumbar spine 
was normal.  A May 1997 VA radiology report reflects that X-
rays revealed degenerative changes of the lumbar spine that 
were mild in degree.  Degenerative joint disease may be 
presumed to have been incurred while in service when manifest 
to a compensable degree within one year of a veteran's 
discharge from active duty.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).  As the first evidence of degenerative joint disease 
contained in the evidence of record is from May 1997, almost 
a dozen years after his 1985 discharge from active duty, 
service connection is not warranted on a presumptive basis.

In brief, the preponderance of the evidence is against a 
finding that the veteran's current low back condition is 
etiologically related to an in-service injury or disease.  
Accordingly, service connection is not warranted.  As the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a low back injury is 
denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

